Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6, 8, 21-22, 24, 30, 31-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown (US 4,493,968).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.  

Regarding claims 1-2, 4, Brown teaches    
A travel speed sensing system (the controller 50 calculating and adjusting the travel speed from the recitation “the travel speed is calculated to achieve the desired groove fill percentage. Given the calculated travel speed and wire-feed speed, the arc voltage is calculated and adjusted via the controller 50”; C6:45, Fig. 5
 
    PNG
    media_image1.png
    526
    481
    media_image1.png
    Greyscale
), comprising:

a hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5);

an optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) coupled (with a plate 80; C6:56, Fig. 5) to the hand held welding torch, 

the optical sensor being configured to sense light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) incident (the vertically reflected beam toward “90” having the angle between the dash-two-dot lines; Fig. 5) on the optical sensor; and 

a torch monitor (An Intel 8085 digital computer 28; C2:52, Fig. 1) configured to determine (being calculated; C6:45, Fig. 1), during a welding operation (A three-axis system for adaptive, automated welding; C2:25), a real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch, a  real-time travel direction (the desired direction, to the desired degree and at the desired rate to follow a weld groove in the workpiece 18; C2:44-46) of the hand held welding torch, or both, based on the sensed light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) incident (the half of the acute incident angle between “10”, “88” and “90”; Fig. 5) on the optical sensor coupled to the hand held welding torch.

Regarding claim 3, a welding gas and metal electrode are used making the process a GMAW process. 

Regarding claim 5, a light is projected on the surface via a lighting means. (See Claim 1)

Regarding claim 6, a lens and filter are used to maximize the light captured by the sensor. (See C6, Lines 62-68)

Regarding claim 7, Brown teaches 
wherein a surface (the laser beam shape of “The laser beam projected onto the workpiece 18”; C3:64-65) is augmented by application of a visible pattern (the shape of “the peak intensity locations of the laser beam reflection”; C2:65) to the surface, and the torch monitor (Brown: An Intel 8085 digital computer 28; C2:52, Fig. 1) is configured to determine (being calculated; C6:45, Fig. 1) the real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5) based on the light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) reflected off the visible pattern.

Regarding claim 9, the angle of the torch is tracked and is factored into the position calculation. (See C5, Line 46-62)

Regarding claims 10-11, 14, Brown teaches    
A travel speed sensing system (the controller 50 calculating and adjusting the travel speed from the recitation “the travel speed is calculated to achieve the desired groove fill percentage. Given the calculated travel speed and wire-feed speed, the arc voltage is calculated and adjusted via the controller 50”; C6:45, Fig. 5
 
    PNG
    media_image1.png
    526
    481
    media_image1.png
    Greyscale
), comprising:

a hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5);

an optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) coupled (with a plate 80; C6:56, Fig. 5) to the hand held welding torch, 

the optical sensor being configured to sense light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) incident (the vertically reflected beam toward “90” having the angle between the dash-two-dot lines; Fig. 5) on the optical sensor; and 

a torch monitor (An Intel 8085 digital computer 28; C2:52, Fig. 1) configured to determine (being calculated; C6:45, Fig. 1), during a welding operation (A three-axis system for adaptive, automated welding; C2:25), a real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch, a  real-time travel direction (the desired direction, to the desired degree and at the desired rate to follow a weld groove in the workpiece 18; C2:44-46) of the hand held welding torch, or both, based on the sensed light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) incident (the half of the acute incident angle between “10”, “88” and “90”; Fig. 5) on the optical sensor coupled to the hand held welding torch.

It should be noted the “retrofit kit” in the preamble is not given patentable weight. There are no limitations making the term “retrofit kit” different from “A system” as in claim 1. 

Regarding claim 13, a welding gas and metal electrode are used making the process a GMAW process.

Regarding claim 15, a light is projected on the surface via a lighting means. (See Claim 1)

Regarding claim 16, a lens and filter are used to maximize the light captured by the sensor. (See C6, Lines 62-68)

Regarding claim 17, Brown teaches 
wherein a surface (the laser beam shape of “The laser beam projected onto the workpiece 18”; C3:64-65) is augmented by application of a visible pattern (the shape of “the peak intensity locations of the laser beam reflection”; C2:65) to the surface, and the torch monitor (Brown: An Intel 8085 digital computer 28; C2:52, Fig. 1) is configured to determine (being calculated; C6:45, Fig. 1) the real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5) based on the light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) reflected off the visible pattern.

Regarding claim 19, the angle of the torch is tracked and is factored into the position calculation. (See C5, Line 46-62)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 4,493,968).

The teachings of Brown have been discussed above. Brown discloses a pattern of parallel stripes. However, Brown fails to specifically disclose a painted or taped pattern. It would have been obvious to adapt Brown to provide a painted or taped pattern as this would be based on the desired application of the device or to use the pattern most easily recognizable by the sensor. 

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 4,493,968) in view of Becker et al (US 7,962,967).

The teachings of Brown have been discussed above. Brown discloses a detecting a distance. However, Brown fails to specifically disclose the optical system comprising a range finder. 

Becker discloses a distance sensor for providing a distance from the torch to the workpiece. It would have been obvious to adapt Brown in view of Becker to provide the range finder for determining the distance to the workpiece or a detected travel speed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/15/2020